Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: claims 1, 9, 16 and 23 are allowable because the prior art fail to teach or render obvious to the claim limitation: “detect a trigger pattern in the data after insertion of the one or more alignment markers; trigger a timestamp corresponding to detection of the trigger pattern; and send the data to a remote compute device, wherein the network interface controller is further to: receive additional data from the remote compute device; detect the trigger pattern in the additional data; trigger a timestamp corresponding to detection of the trigger pattern in the additional data; and remove one or more alignment markers in the additional data after detection of the trigger pattern in the additional data.” 

Benjamimi et al. US 20160352500 A1 in para. [0015] teaches PCS layer and the PMA layer are responsible for data encoding/decoding, scrambling/descrambling, alignment marker insertion/removal, block and symbol redistribution, and lane block synchronization and deskew. However, the prior art fails to teaches the claim limitation cited above.

Matsushita et al. US 20170331592 A1 in para. [0046] teaches marker removing unit 112 detects the alignment marker to remove the alignment marker. However, the prior art fails to teaches the claim limitation cited above.

Therefore, claims 1-6, 8-14, 16-21 and 23-24 are allowed.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/19/2021 is being considered by the examiner.

Response to Arguments
Applicant’s arguments, see Remarks, filed 06/01/2021, with respect to 101 Rejection have been fully considered and are persuasive.  The 101 Rejection of claims 16-21 has been withdrawn. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WUTCHUNG CHU whose telephone number is (571)272-4064.  The examiner can normally be reached on 8:00 - 500 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/WUTCHUNG CHU/Primary Examiner, Art Unit 2468